NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CHAUNCEY L. ROBINSON,
                Claimant-Appellant

                           v.

    ROBERT WILKIE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-1252
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2336, Judge Mary J. Schoelen.
                ______________________

                Decided: May 14, 2018
                ______________________

   CHAUNCEY L. ROBINSON, Alexandria, VA, pro se.

    SONIA MARIE ORFIELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
TARA K. HOGAN; Y. KEN LEE, MARTIE ADELMAN, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                       ROBINSON   v. WILKIE




    Before PROST, Chief Judge, SCHALL and MOORE, Circuit
                           Judges.
PER CURIAM.
     Chauncey L. Robinson appeals a decision of the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”),
affirming a denial by the Board of Veterans’ Appeals
(“Board”) of his claims for higher disability ratings for
hypertension and hypertensive cardiovascular disease.
Because we do not have jurisdiction over the issues raised
by Mr. Robinson’s appeal, we dismiss.
                       BACKGROUND
    Mr. Robinson served on active duty in the U.S. Army
from January 1992 to July 1992. In 2010, he was diag-
nosed with hypertension, for which he was granted ser-
vice connection, and assigned a 10% disability rating,
effective July 1992. In June 2012, he underwent a medi-
cal examination (“2012 examination”) and was diagnosed
with hypertensive cardiovascular disease. A record from
the 2012 examination indicated Mr. Robinson exhibited
symptoms at 7–10 metabolic equivalents (“METs”). He
objected to the 2012 examination, asserting that the
medical examiner was not a cardiologist, inaccurately
stated he did not take medication for a heart condition,
and failed to discuss his medical history. In response, the
regional office (“RO”) attempted to schedule an examina-
tion with cardiologists (“cardiac examination”), but, after
consulting counsel, Mr. Robinson declined the cardiac
examination. He was granted service connection for
hypertensive cardiovascular disease and assigned a
disability rating of 60%, effective December 1993; decreas-
ing to 30%, effective January 1998; and decreasing to 0%
effective January 2012, based on the versions of Diagnos-
tic Code (“DC”) 7005 under 38 C.F.R. § 4.104 in effect at
those times.
ROBINSON   v. WILKIE                                         3



     In May 2015, the Board denied Mr. Robinson’s claims
for higher disability ratings for hypertension and hyper-
tensive cardiac disease. Acknowledging Mr. Robinson’s
objection to the 2012 examination, the Board stated that,
“[t]o the extent the . . . examiner’s opinion [from the
2012 examination] is inconsistent with the evidence of
record, the Board affords it little probative weight.”
S.A. 78.      It added that “the consequence” of
Mr. Robinson’s decision to decline the cardiac examina-
tion is that his claim “must be rated on the remaining
evidence of record without the benefit of a VA examina-
tion.” S.A. 79. Finding no evidence that Mr. Robinson
exhibited symptoms at 3 METs or less, as required for a
higher disability rating under DC 7005, the Board denied
his claim. The Veterans Court affirmed. Mr. Robinson
timely appealed.
                         DISCUSSION
      Our review of appeals from the Veterans Court is lim-
ited by 38 U.S.C. § 7292. We may review a decision of the
Veterans Court “with respect to the validity of a decision
. . . on a rule of law or of any statute or regulation . . . or
any interpretation thereof (other than a determination as
to a factual matter) that was relied on by the Court in
making the decision.” § 7292. We “have exclusive juris-
diction to review and decide any challenge to the validity
of any statute or regulation or any interpretation thereof
. . . and to interpret constitutional and statutory provi-
sions, to the extent presented and necessary to a deci-
sion.” Id. Unless an appeal raises a constitutional issue,
we “may not review (A) a challenge to a factual determi-
nation, or (B) a challenge to a law or regulation as applied
to the facts of a particular case.” Id.
    We conclude Mr. Robinson’s challenges to the Veter-
ans Court’s decision are beyond our jurisdiction.
Mr. Robinson argues the Secretary has “turn[ed] a blind
eye to ongoing criminal misconduct” at the Department of
4                                       ROBINSON   v. WILKIE



Veterans Affairs (“Department”) in violation of, for exam-
ple, 38 C.F.R. § 1.201, which requires Department “em-
ployees with knowledge or information about actual or
possible violations of criminal law” to “immediately report
such knowledge or information to” an appropriate official,
and § 1.204, which requires “[c]riminal matters involving
felonies” be “immediately referred to the Office of Inspec-
tor General.” Mr. Robinson’s allegations do not challenge
the validity of the Veterans Court’s decision. Nor do they
challenge the validity or interpretation of any statute or
regulation. This issue raised by Mr. Robinson is beyond
our jurisdiction under § 7292.
    Mr. Robinson also argues that the Secretary’s exercise
of his power under 38 U.S.C. § 511(a) to issue the Sep-
tember 14, 2005 order has deprived him of due process
and his civil rights. The September 14, 2005 order, which
Mr. Robinson describes as a “Contempt of Court” order, is
an order from the Veterans Court granting a motion for
remand filed jointly by Mr. Robinson and the Secretary
(“remand order”). S.A. 19–25. Section 511(a) provides
that the Secretary shall “decide all questions of law and
fact necessary to decision by the Secretary under a law
that affects the provision of benefits . . . to veterans.”
    Mr. Robinson’s challenges to the remand order are
likewise beyond our jurisdiction. While Mr. Robinson has
couched this issue as a constitutional one, we find no
constitutional question raised by the remand order.
Mr. Robinson’s “characterization of that question as
constitutional in nature does not confer upon us jurisdic-
tion that we otherwise lack.” Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999).
    Finally, Mr. Robinson’s citation to Cushman v.
Shinseki, 576 F.3d 1290 (Fed. Cir. 2009), does not raise a
constitutional issue over which we have jurisdiction. In
Cushman, we held that the Department’s reliance on an
“improperly altered document” in a veteran’s medical
ROBINSON   v. WILKIE                                       5



record violated his right to due process because there was
“a ‘reasonable probability of a different result’ absent
those alterations.” Id. at 1292, 1300 (quoting Kyles v.
Whitley, 514 U.S. 419, 434 (1995)). We understand
Mr. Robinson’s citation to Cushman to be an argument
that his due process was violated either (i) by the Veter-
ans Court’s reliance on the 2012 examination, to which he
objected, in denying his claim for a higher disability
rating for hypertensive cardiac disease or (ii) by an altera-
tion to the August 25, 2012 letter from his former counsel,
Kenneth S. Beskin (“Beskin letter”).
    The Cushman court made clear that the veteran’s due
process had been violated because there was a “reasona-
ble probability of a different result” absent the altera-
tions, id. at 1300, a probability that does not exist here.
With regards to the 2012 examination, the Board and the
Veterans Court both acknowledged Mr. Robinson’s objec-
tion to that examination and, accordingly, gave it little
weight.     The Veterans Court stated its denial of
Mr. Robinson’s claim was premised not on evidence from
the 2012 examination that he exhibited symptoms at
more than 3 METs, but on the lack of any evidence in the
record that he exhibited symptoms at less than 3 METs—
a lack due in part to Mr. Robinson’s decision to decline the
cardiac examination. The Beskin letter fares similarly.
While Mr. Robinson asserts that the “last sentence on
page five ha[s] been ALTERED,” he does not allege what
alteration has been made or what, if any, effect such an
alteration would have had on the Veterans’ Court’s deci-
sion. Mr. Robinson bears the burden to show that his due
process has been violated, but we find he has failed to
make an allegation with sufficient specificity to permit
our review. Thus, we find Mr. Robinson has not articu-
lated a due process violation akin to Cushman that would
present a constitutional issue within our jurisdiction.
   We have considered Mr. Robinson’s remaining argu-
ments and find them unpersuasive.
6                                    ROBINSON   v. WILKIE



                     CONCLUSION
   Because we lack jurisdiction to hear Mr. Robinson’s
appeal, we dismiss.
                    DISMISSED
                        COSTS
    No costs.